DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 41-60 are still pending. 
	
Terminal Disclaimer
The terminal disclaimer filed has been accepted and the double patenting rejection withdrawn.
	
Allowable Subject Matter
Claims 41-60 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “receive a first request to write first data to the at least one memory, the first request including a first stream identifier indicating a first stream associated with the first data, the first stream being among the parallel access streams associated with the at least one memory; store, based at least in part on the first stream identifier, the first data to a first location of the at least one memory; receive a second request to write second data to the at least one memory, the second request including a second stream identifier indicating a second stream associated with the second data, the second stream being among the parallel access streams associated with the at least one memory; and store, based at least in part on the second stream identifier, the second data to a second location of the at least one memory, wherein the second location of the at least one memory can be read in parallel with the first location of the at least one memory” The following is an examiner’s statement of reasons for allowance:
paragraphs [0035] and [0041].
Nakata et al., (US 2009/0144527 Al), part of the prior art of record, teaches "a stream identifier" "and wherein, the controller is further configured to receive the stream identifier from the host prior to transferring the data." in paragraph [0065] by using input streams. For the same reasons given in the parent application 15/705,559 as well as the fact that neither reference alone nor in combination teach “the first request including a first stream identifier indicating a first stream associated with the first data” and “receive a second request to write second data to the at least one memory, the second request including a second stream identifier indicating a second stream associated with the second data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 9/24/2020 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132